*369CON CURSING OPINION
Donlon, Judge:
The first division in The A. W. Fenton Co., Inc. v. United States, 55 Cust. Ct. 74, C.D. 2554 (appeal 5237 pending) , held that “withdrawal from warehouse for consumption eliminates the last rational difference bearing on the dismissal of a protest for nonpayment of fully liquidated duties.” (P. 81.)
Here such withdrawal for consumption was prior to liquidation 'and, ergo, prior to protest and the transmittal thereof to the court. Thus, the last rational difference, as between a warehouse entry and the entry of that merchandise for consumption, bearing on this motion to dismiss this protest for nonpayment of liquidation duties, has been eliminated.
Excel Shipping Corp. v. United States, 44 Cust. Ct. 55, C.D. 2153, was decided by unanimity of result, but not of opinion. Each of the three judges of the third division wrote an opinion. It was my opinion that an entry into warehouse solely for the purpose of fumigating the merchandise, required by Government regulations, was, on the facts obtaining there, tantamount to an entry for consumption.
I concur that defendant’s motion to dismiss this protest should prevail.